*376
ORDER

PER CURIAM:
Plaintiff-Appellant Don B. Roberson appeals from the trial court’s entry of judgment in his favor and against Defendant-Respondent United Parcel Service, Inc. in the amount of $19.75. On appeal Mr. Roberson contends that the trial court erred in refusing to grant a new trial as to damages only under Count I of his Petition which alleges breach of contract. Mr. Roberson also contends that the trial court erred in refusing to grant a new trial as to Defendant’s liability and damages for fraudulent misrepresentation as pled in Count II, and for unlawful detainment as pled in Count III.
After reviewing the briefs of the parties and the record on appeal, we find that the trial court did not err in entering judgment in favor of Mr. Roberson and against UPS in the amount of $19.75. A published opinion reciting the detailed facts and restating the relevant principles of law would have no precedential value. We therefore affirm by this order summary, but have furnished the parties with a memorandum opinion, for their information only, setting forth the reasons supporting the order.
Judgment affirmed. Rule 84.16(b).